DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 2, 5-9, and 12-15 are pending in the instant application.  Claims 5-9 and 12-15 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1 and 2 are under consideration in this Office Action. 


3.	The previous objection to the title has been withdrawn in view of the amendment to the title and specification field 03/26/2021.

4.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s statement filed 03/26/2021 that strain B. subtilis A260 (CGMCC No.11775) was deposited under Budapest Treaty and will be made available to the public upon issuance of a patent. (Deposit number: CGMCC No.11775), and that E. coli W3110 (ATCC 27325) is available to the public.

5.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of the amendment and arguments filed 03/26/2021.

6.	The previous rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of the amendment and arguments filed 03/26/2021.


Claim Objection
7.	Claim 2 is objected to for lack of clarity by reciting the phrase “the pyr operon sequence 
The phrase should be written as “the pyrimidine nucleoside operon sequence pyrBCAKDFE as shown in SEQ ID NO: 1 is ligated to the promoter Ptrc with nucleotide sequence of SEQ ID NO: 2 and was integrated”.

8.	Claim 2 is objected to for lack of clarity by reciting the phrase “; the thrA gene”; which should be recited as “; and the thrA gene”.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
9.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.	Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “heterologously expressing pyrimidine nucleoside operon sequence pyrBCAKDFE as shown in SEQ ID NO:1 on the genome of E coli W3110 prompted by strong promoter Ptrc to reconstruct the pathway of uridine synthesis” which renders the claim vague and indefinite since the meaning of the phrase “prompted by strong promoter” is not known and defined in the claim.
Claim 1 recites the phrase “integration of another copy of prsA gene promoted by strong promoter Ptrc” which renders the claim vague and indefinite since the meaning of the phrase “prompted by strong promoter is not known and not recited
Claim 1 recites the phrase “deletion of uridine kinase, uridine phosphorylase, 
Amending the claim to recite “and deletion of the genes encoding uridine kinase, uridine phosphorylase, ribonucleoside hydrolase, homoserine dehydrogenase I and ornithine carbamoyltransferase” may aid in overcoming the rejection.



Conclusion

11.	No claims are allowed.

12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652